Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over HUANG (US PUB. 2021/0305180).
Regarding claim 1, HUANG teaches a circuit structure, comprising: 
a plurality of dielectric layers (10, 10d, 10h, 11d & 13d – see Fig. 4A); 
a plurality of circuit layers 12 disposed on the plurality of dielectric layers (Fig. 4A); 
at least one first metal layer (11C1-11C2 and/or 10P, the portions in vias) disposed on one of the plurality of dielectric layers (11d and/or 10d) and having a plurality of first openings  (11v and/or 10v, one of the ordinary skill would recognize that conductive material fills conductive vias/opening, see Fig. 4A); and 
at least one second metal layer 13c (portion in via 13v) disposed on at least one of another plurality of dielectric layers (10, 10h and/or 13d) and having a plurality of second openings 13v (one of the ordinary skill would recognize that conductive material fills conductive vias/openings 13v, see Fig. 4A), the first metal layer and the second metal layer being located on the different dielectric layers (see Fig. 4A), wherein a position of each of the first openings (11v & 10v) is not aligned with a position of each of the second openings 13v (note the first and second via openings not aligned in Fig. 4A), and the first metal layer (11C1-11C2 and/or 10P) and the second metal layer 13c are free from being electrically connected with the plurality of circuit layers 12 (note the first and second metal layers on the left that are not electrically connected with the circuit layers 12 on the right, see Fig. 4A)
Regarding claim 2, HUANG teaches the circuit structure of claim 1, wherein at least one of the first openings and the second openings are rectangular (the shape of openings would have been within the ordinary skill in the art in view of HUANG).
Regarding claim 3, HUANG teaches the circuit structure of claim 1, wherein the first metal layer and the second metal layer are dummy copper sheets (some portions of first metal and second metal layers can be used as dummy copper sheets).
Regarding claim 4, HUANG teaches the circuit structure of claim 1, wherein the first metal layer and the second metal layer are circuit layers (Fig. 4A).
Regarding claim 5, HUANG teaches the circuit structure of claim 1, wherein the second metal layer 13v is plural and disposed at all of the plurality of dielectric layers not provided with the first metal layer, such that positions of the second openings of the two second metal layers on the different dielectric layers are misaligned with each other (note the via opposition in 11v & 10v and 13v are not aligned and at different levels, Fig. 4A).
Regarding claim 6, HUANG teaches an electronic package, comprising: an encapsulation layer 15 having a first side and a second side opposing to the first side; at least one electronic component 14 embedded in the encapsulation layer 15; and the circuit structure of claim 1 disposed on the first side (top) of the encapsulation layer 15, the circuit layers 12 being electrically connected with the electronic component (see Fig. 1A & Fig. 2E).
Regarding claim 8, HUANG teaches the electronic package of claim 6, wherein at least one of the first metal layer and the second metal layer are not electrically connected with the electronic component (e.g. see Fig. 2E).
Regarding claim 9, HUANG teaches the electronic package of claim 6, wherein at least one of the first metal layer (11C1-11C2 and/or 10P) and the second metal layer 13v are electrically connected with the electronic component (Fig. 3).
Regarding claim 11, HUANG teaches the electronic package of claim 6, further comprising a plurality of conductive components formed on the circuit structure and electrically connected with the circuit layers (see Fig. 1A, 2E & 4A -  it would have been obvious to connect the circuit layers 12 with a conductive component to create conductive pathways).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over HUANG as applied to claim 6 above, and in further view of Sankman et al. (US Patent 8,355,989).
Regarding claim 7, HUANG is silent on the electronic package of claim 6, wherein the electronic component is exposed from the second side of the encapsulation layer 15. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, Sankman in Fig. 4 teaches wherein the electronic component is exposed from the second side of the encapsulation layer. As such, said claim feature would have been obvious and within the ordinary skill in the art.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over HUANG as applied to claim 6 above, and in further view of Chang et al. (US Patent 8,355,989).
Regarding claim 10, HUANG is silent on the electronic package of claim 6, further comprising a plurality of conductive pillars embedded in the encapsulation layer and electrically connected with the circuit layers. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, Chang in Fig. 2c teaches a plurality of conductive pillars embedded in the encapsulation layer and electrically connected with the circuit layers. As such, said claim feature would have been obvious and within the ordinary skill in the art.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot in view of new grounds of rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006. The examiner can normally be reached Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOR KARIMY/Primary Examiner, Art Unit 2894